 

 

EXHIBIT 10.1

 

AMENDMENT NUMBER ONE TO

EXCHANGE AGREEMENT

AMENDMENT NUMBER ONE TO EXCHANGE AGREEMENT (this “Amendment”), dated as of
November 5, 2018, by and among EVO Investco, LLC, a Delaware limited liability
company (the “Company”), EVO Payments, Inc., a Delaware corporation (“Pubco”),
the holders of Common Units in the Company and shares of Class C Common Stock or
Class D Common Stock of Pubco, and the Call Option Holder, from time to time
party hereto (each, a “Holder”).

RECITALS

WHEREAS, the parties hereto previously entered into that certain Exchange
Agreement, dated May 22, 2018 (the “Existing Agreement”);

WHEREAS, the parties hereto now desire to enter into this Amendment to clarify
the parties original intent relating to certain obligations of Pubco to purchase
the Call Option from the Call Option Holder in the event the Call Option Holder
fails to deliver the requisite consent to settlement in Deliverable Common Stock
contemplated by Section 2.02(d) of the Existing Agreement; and

WHEREAS, the parties hereto, other than Pubco and the Company, constitute the
holders of a majority of the Units subject to the Existing Agreement as of the
date hereof, and therefore have the power to amend the Exiting Agreement
pursuant to Section 4.10 thereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements made
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

AMENDMENT

1. Definitions.  All capitalized terms used in this Amendment shall have the
meanings ascribed to such terms in the Existing Agreement unless specifically
defined herein.

2. Amendments. 

(a) (i) The lead-in to Section 2.02(d) of the Existing Agreement is hereby
amended and restated in its entirety as follows:

“(d) Subject to the express consent by the Call Option Holder and Call Option
Issuer, Pubco may elect, in its sole discretion, to pay the amounts set forth in
Section 2.02(c) to the Call Option Holder and the Call Option Issuer in
Deliverable Common Stock rather than cash, in which case the provisions of this
Section 2.02(d) shall apply; provided, that, after notice from Pubco of such
election, in the event that the Call Option Holder and Call Option Issuer do not
expressly consent in the Call Option Put Notice (including by means of
submitting a revised Call Option Put Notice) to the delivery by Pubco of
Deliverable Common Stock rather than cash as contemplated by this Section
2.02(d), the Call Option Put Notice shall be deemed to have been withdrawn
pursuant to Section 2.02(f) (together with any election made pursuant to Section
1.2(c) or 1.7(e) of the Registration Rights Agreement):”

(b) Exhibit A-2 to the Existing Agreement (Call Option Put Notice) is hereby
amended and restated in its entirety as set forth on Exhibit A hereto.





--------------------------------------------------------------------------------

 



3. Limited Effect.  In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Existing Agreement, the
terms and provisions of this Amendment shall govern.  In all other respects, the
Existing Agreement, as amended and supplement hereby, shall remain in full force
and effect.

4. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

5. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

[signature pages follow]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

 

 

PUBCO:

 

 

 

 

EVO PAYMENTS, INC.

 

 

 

 

By:

/s/ James G. Kelly

 

 

Name: James G. Kelly

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

EVO INVESTCO, LLC

 

 

 

 

By:

/s/ James G. Kelly

 

 

Name: James G. Kelly

 

 

Title: Chief Executive Officer

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

 

HOLDERS:

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.

 

 

 

By:  Madison Dearborn Partners VI-B, L.P.

 

Its:  General Partner

 

 

 

By:  Madison Dearborn Partners, LLC

 

Its:  General Partner

 

 

 

 

By:

/s/ Vahe Dombalagian

 

Name: Vahe Dombalagian

 

Its: Managing Director

 

 

 

 

 

 

MADISON DEARBORN CAPITAL PARTNERS EXECUTIVE VI-B, L.P.

 

 

 

By:  Madison Dearborn Partners VI-B, L.P.

 

Its:  General Partner

 

 

 

By:  Madison Dearborn Partners, LLC

 

Its:  General Partner

 

 

 

 

By:

/s/ Vahe Dombalagian

 

Name: Vahe Dombalagian

 

Its: Managing Director

 

 

 

 

 

 

MDCP VI-C CARDSERVICES SPLITTER, L.P.

 

 

 

By:  Madison Dearborn Partners VI-B, L.P.

 

Its:  General Partner

 

 

 

By:  Madison Dearborn Partners, LLC

 

Its:  General Partner

 

 

 

 

By:

/s/ Vahe Dombalagian

 

Name: Vahe Dombalagian

 

Its: Managing Director

 

 

[Signature Page to Amendment Number One to Exchange Agreement]







--------------------------------------------------------------------------------

 



 

 

 

 

 

 

MDCP VI-C CARDSERVICES LLC

 

 

 

By:  Madison Dearborn Partners VI-B, L.P.

 

Its:  General Partner

 

 

 

By:  Madison Dearborn Partners, LLC

 

Its:  General Partner

 

 

 

 

By:

/s/ Vahe Dombalagian

 

Name: Vahe Dombalagian

 

Its: Managing Director

 

 

 

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-C, L.P.

 

 

 

By:  Madison Dearborn Partners, LLC

 

Its:  General Partner

 

 

 

 

By:

/s/ Vahe Dombalagian

 

Name: Vahe Dombalagian

 

Its: Managing Director

 

 

 

[Signature Page to Amendment Number One to Exchange Agreement]

 





--------------------------------------------------------------------------------

 



 

EXHIBIT A

CALL OPTION PUT NOTICE

EVO Payments, Inc.

EVO Investco, LLC

Ten Glenlake Parkway

South Tower, Suite 950

Atlanta, Georgia 30328

 

Attention:  General Counsel

Reference is hereby made to the Exchange Agreement, dated as of May 22, 2018 (as
amended, the “Exchange Agreement”), by and among EVO Payments, Inc., a Delaware
corporation (“Pubco”), EVO Investco, LLC, a Delaware limited liability company
(the “Company”), the holders of Common Units and shares of Class C Common Stock
or Class D Common Stock of Pubco, and the Call Option Holder, from time to time
party thereto (each, a “Holder”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Exchange Agreement.

The undersigned Holder desires Pubco to purchase and immediately thereafter
exercise a portion of the Call Option providing a right to acquire the number of
Call Option Paired Interests set forth below in accordance with the terms of the
Exchange Agreement.

Legal Name of Call Option Holder:

Address:

Legal Name of Call Option Issuer:

Address:

Number of Call Option Paired Interests subject to the portion of the Call Option
to be purchased:

Exchange Date:

Call Option Holder and Call Option Issuer consent to payment of the purchase
price for the Call Option and the exercise price of the Call Option in
Deliverable Common Stock pursuant to Section 2.02(d) of the Exchange Agreement
with respect to the portion of the Call Option providing a right to acquire the
number of Call Option Paired Interests specified: 

Yes   with respect to an aggregate of ____________ Call Option Paired Interests

No  

 

 





--------------------------------------------------------------------------------

 



The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Exchange Notice and to perform the
undersigned’s obligations hereunder; (ii) this Exchange Notice has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the portion of the Call Option subject
to this Exchange Notice and the subject Call Option Paired Interests being
transferred to Pubco are free and clear of any pledge, lien, security interest,
encumbrance, equities or claim (other than those pursuant to the Call Option);
and (iv) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Call Option or Call Option
Paired Interests subject to this Exchange Notice is required to be obtained by
the undersigned for the transfer to Pubco of the portion of the Call Option
subject to this Exchange Notice or the subject Call Option Paired Interests.

The undersigned hereby irrevocably constitutes and appoints any officer of Pubco
as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to Pubco the Call Option and the
Paired Interests subject to this Exchange Notice and, if applicable, to deliver
to the undersigned the shares of Deliverable Common Stock to be delivered in
Exchange therefor.

[signature page follows]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered as of the date below.

CALL OPTION HOLDER

 

 

 

By:

Its:

 

CALL OPTION ISSUER

 

 

 

By:

Its:

 

Date:

 

 



--------------------------------------------------------------------------------